[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JOINT MOTION FOR ENTRY OR JUDGMENT BY STIPULATION
Pursuant to Conn. Gen. Stat. 13a-76 the plaintiff and the defendant hereby stipulate and agree to the following and jointly move for the entry of judgment in accordance with said stipulation in the above entitled condemnation appeal.
A. Stipulation:
The plaintiff and the defendant, acting by counsel, hereby stipulate:
1. The date of taking was February 13, 1991.
  2. The defendant assessed special damages in the sum of Eight Hundred ($800) Dollars which sum was deposited CT Page 701 with the Clerk of the Superior Court for the Judicial District of Hartford/New Britain at Hartford for the use of all of those entitled thereto by the defendant.
  3. The interests in real property acquired by the defendant pursuant to his powers of eminent domain under Conn. Gen. Stat. 13a-73 (b) and 13b-27 are situated in the Town of Wethersfield, County of Hartford and State of Connecticut and more particularly bounded and described in the defendant's Notice of Condemnation and Assessment of Damages dated February 13, 1991, a copy of which has been attached hereto as Exhibit A. ("Taking Area")
  4. The pleadings have been closed and the plaintiff and the defendant have now resolved their differences.
  5. The defendant's assessment of the special damages for the Taking Area shall be reassessed to the sum of Three thousand Seven Hundred Fifty ($3,750) Dollars and the excess of Two thousand Nine Hundred Fifty ($2,950) Dollars shall be paid without interest, costs or appraisal fees by the defendant to the plaintiff on or before February 12, 1992 and if, for whatever reason, the excess is not paid by that date, then interest on the excess at a rate of ten percent per annum running from the date of taking to the date of payment shall be added to the excess and paid by the defendant to the plaintiff.
                              PLAINTIFF, ESTER DUDA
                          By: ____________________________________ Edward J. Murphy Esq. 150 Hartford Avenue Wethersfield, CT 06106 Tel: 721-7818 Juris No. 39815 Her Attorney
                              DEFENDANT COMMISSIONER OF TRANSPORTATION
                              RICHARD BLUMENTHAL ATTORNEY GENERAL
                          By: ____________________________________ Robert T. Morrin Assistant Attorney General CT Page 702 55 Elm Street Hartford, Connecticut 06106 Tel: 566-2257 Juris No. 85466 His Attorney
B. Judgment: January 9, 1992
Present: Hon. William C. Bieluch, State Trial Referee
This appeal by application for reassessment of special damages filed by the plaintiff pursuant to Conn. Gen. Stat.13a-76 came to this Court on August 8, 1991 and thence to a time when the Court referred this condemnation appeal to the Hon. William C. Bieluch, a State Trial Referee, for all further proceedings including but not limited to hearing, determination and judgment and thence to October 28, 1991 when the Court gave notice to the plaintiff and the defendant that the condemnation appeal had been set down for hearing on November 12, 1991 and thence to November 12, 1991 when the Court heard the foregoing stipulations of the parties and viewed the subject premise and thence to the present date when the Court found the foregoing stipulations of the parties to be fair and reasonable and entered judgment in accordance with said stipulations.
WHEREFORE, it is adjudged that the special damages are hereby reassessed in the sum of Three Thousand Seven Hundred Fifty ($3,750) Dollars and the defendant shall pay the excess of Two Thousand Nine Hundred fifty ($2,950) Dollars to the plaintiff without interest, costs or appraisal fees to the plaintiff on or before February 12, 1992 and if payment in full of the excess is not tendered to the plaintiff by that date, then the defendant shall pay to the plaintiff interest at the rate of ten percent per year on the excess running from the date of taking to the date of payment in addition to said excess.
Approved this ninth day of January, 1992.
BY THE COURT (BIELUCH, STR) WILLIAM C. BIELUCH STATE TRIAL REFEREE
EXHIBIT A
                        NOTICE OF CONDEMNATION AND ASSESSMENT OF DAMAGES
Pursuant to the provisions of Section 13a-73(b), 13b-27, the General Statutes of Connecticut, as revised, the premises hereinafter described are found to be necessary for the layout, alteration, extension, widening, CT Page 703 change of grade and improvement of the highway commonly known as Route 3 and Interstate Route 91, and the same are hereby taken, and this assessment of damages resulting therefrom is hereby filed with the Clerk of the Superior Court in the Judicial District of Hartford-New Britain at Hartford in which said premises are located.
Said premises are situated in the Town of Wethersfield, County of Hartford and State of Connecticut, easterly of Proposed Elm Street, and bounded:
WESTERLY — by Owner's remaining land, 260 feet, more or less, by a line designated "Non-Access Taking Line," as shown on the map hereinafter referred to;
NORTHERLY — by land now or formerly of David C. Anderson et al, 124 feet, more or less;
EASTERLY — by Proposed Ramp M, Interstate Route 91, 270 feet, more or less;
SOUTHERLY — by land now or formerly of Edward P. Schlenker et al, 87 feet, more or less.
And said parcel contains 0.650 of an acre, more or less, together when all appurtenances, all of which more particularly appears on a map entitled: "Town of Wethersfield, Map Showing Land Acquired From Ester Duda by The State of Connecticut, Ramp Revisions At Rte. 3  I-91 Interchange, Scale 1" = 40', May 1989, Robert W. Gubala, Transportation Chief Engineer — Bureau of Highways." (159-164-2)
Said premises are taken to be used for a "Limited Access Designated Highway", Ramps M  L of the Route 3 and the Interstate Route 91 Interchange, from which highway access is denied to and from Owner's remaining land lying westerly thereof, as shown on said map.
Said premises are taken together with a right of way over that portion of Morris Street lying easterly of the Non-Access Line, as more particularly shown on said map. Ester Duda shall retain her right of way over that portion of Morris Street lying westerly of the Non-Access Line, as shown on said map.
The land taken herein is a portion of the premises contained in a Warranty Deed dated June 16, 1952, and recorded in Volume 143 at Page 361 of the Westersfield Land Records.
Said premises stand on record in the name of Ester Duda.
Damages are assessed at $800.00. CT Page 704
                                     J. William Burns Commissioner of Transportation State of Connecticut
                                     By ___________________________(L.S.) Robert W. Gubala Chief Engineer Bureau of Highways Duly Authorized